Citation Nr: 1029630	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-04 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In May 2010, the Board remanded the case to 
the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 

The Veteran has submitted additional evidence consisting of 
duplicate private treatment records and a new opinion from a 
private physician dated in May 2010.  See 38 C.F.R. § 20.1304 
(2009).  The Board notes that the Veteran waived agency of 
original jurisdiction (AOJ) consideration of such evidence.  Id.  
Therefore, the Board may properly consider such evidence in 
rendering its decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although cognizant of the delay that will result, the Board 
determines that another remand is required to seek clarification 
of the May 2010 VA opinion.  The VA examiner was asked to opine 
whether the Veteran's current left knee disorder is etiologically 
related to his military service.  Unfortunately, the Board finds 
the examiner's opinion inadequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  The examiner opined that he found the 
Veteran's report of an in-service injury to his left knee 
credible, but then indicated that he could not relate the current 
disorder to military service because of the lack of in-service 
documentation of a left knee injury.  The Board appreciates the 
examiner's position, but also observes that the Veteran's service 
records were destroyed in the fire at the St. Louis records 
repository in 1973.  Therefore, this case is not one in which 
service treatment records are available, but do not corroborate 
the Veteran's report of an injury.  Rather, it is one in which 
there is simply no service treatment evidence available to either 
confirm or deny the Veteran's claims.  In cases where VA is 
unable to obtain some or all of the Veteran's service treatment 
records, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the doubt 
rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Accordingly, the Board finds that the appeal should again be 
remanded so the May 2010 examiner can opine whether the Veteran's 
currently diagnosed left knee disorder is related to the injury 
as described by the Veteran at the May 2010 VA examination.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Request that the May 2010 VA examiner, if 
available, otherwise another examiner 
clarify the opinion in this case as to 
whether it is at least as likely as not 
that any left knee disorder exhibited by 
the Veteran currently is related to an 
event or injury in his military service.  
The examiner is advised that for the 
purposes of this opinion, they should 
assume that the injury in service occurred 
as described by the Veteran in May 2010 
and then, based on that information and 
all other relevant evidence in the claims 
file, again offer an opinion with regard 
to the following: 

      Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any left knee disorder exhibited by 
the Veteran currently is related to an 
event or injury in his military service, 
to include the injury described by the 
Veteran in the May 2010 examination 
report?  
 
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.

2.	After completing the above action and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated, 
to include all evidence received since the 
June 2010 supplemental statement of the 
case.  If the claim remains denied, the 
Veteran and his representative should be 
issued another supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

